FILED
                           NOT FOR PUBLICATION                              JUL 02 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CINDY MARIE MINER,                               No. 13-15790

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00382-DAD

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dale A. Drozd, Magistrate Judge, Presiding

                        Argued and Submitted June 12, 2015
                             San Francisco, California

Before: SCHROEDER, IKUTA, and CHRISTEN, Circuit Judges.

      Cindy Marie Miner appeals from the district court’s order affirming the

Administrative Law Judge’s (ALJ) denial of benefits. We have jurisdiction under

28 U.S.C. § 1291 and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ gave “specific, clear and convincing reasons for rejecting [Miner’s]

testimony regarding the severity of [her] symptoms,” see Treichler v. Comm’r of

Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (internal quotation marks

omitted), and these reasons were supported by substantial evidence. In making an

adverse credibility determination, the ALJ properly relied on: (1) the lack of

objective medical evidence supporting Miner’s alleged level of pain, see Burch v.

Barnhart, 400 F.3d 676, 680–81 (9th Cir. 2005); (2) examining physician Dr.

Vesali’s conclusions that the physical examination of Miner did not support her

subjective complaints of neck pain, back pain, and knee pain, and that Miner did

not have significant functional limitations; and (3) the inconsistency between

Miner’s allegations that her impairments were disabling and her conservative

treatment and her testimony regarding daily activities, see Molina v. Astrue, 674
F.3d 1104, 1113 (9th Cir. 2012); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir.

2007); Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995). The record reflects

that despite Miner’s allegations that she suffered disabling pain for years, Miner’s

doctors did not recommend surgeries or other aggressive treatments. Nor did

Miner pursue aggressive treatment; for instance, when surgery was discussed as

one of several treatment options for allegedly disabling incontinence, Miner chose

exercises.


                                          2
      The ALJ provided an adequate rationale for her residual functional capacity

(RFC) assessment, which is also supported by substantial evidence. The ALJ

adequately described and discussed the medical evidence in the record. No

treating physician opinion was in the record, so the ALJ appropriately relied on the

findings and opinion of the sole examining physician. See SSR 96-8p, 1996 WL
374184, at *1 (July 2, 1996); see also Lester v. Chater, 81 F.3d 821, 830–31 (9th

Cir. 1996) (“[T]he Commissioner must provide ‘clear and convincing’ reasons for

rejecting the uncontradicted opinion of an examining physician.”). The ALJ was

not required to discuss Miner’s chest pain or allegedly disabling urinary

incontinence, as “[p]reparing a function-by-function analysis for medical

conditions or impairments that the ALJ found neither credible nor supported by the

record is unnecessary.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

The ALJ’s reasoning is sufficient to permit appellate review, so any error in failing

to discuss specific items in the record is harmless. Treichler, 775 F.3d at 1099.

      AFFIRMED.




                                          3